DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/22/2020 are acknowledged.  Claim 8 remains withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-7.
 Applicants' arguments, filed 12/22/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0028963, as disclosed in IDS) is maintained with modification.
Rejection
Lee teaches compositions comprising compounds of Formula I, such as the following Compound 323 (pg. 53, Table 1, paragraphs 0562-0564):

    PNG
    media_image1.png
    202
    403
    media_image1.png
    Greyscale


Lee also teaches that for compounds of Formula I, R2 can be H, as seen in Compound 150:

    PNG
    media_image2.png
    116
    394
    media_image2.png
    Greyscale

(pg. 31, Table 1, claim 1, paragraph 0011, see claim 1).  Regarding the intended purpose of preventing or treating histone deacetylase-mediated disease, the compositions rendered obvious by Lee would not be precluded from such intended purposes.
	Lee does not teach a compound of the recited formula wherein R2 is H.
2 is H, as suggested by Lee, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Lee teaches that for compounds of Formula I, R2 can be H (claim 1, paragraph 0011) and not change the integrity of the compound with a reasonable expectation of success, absent evidence of criticality of the particular formulation.  Regarding the amendment to claims 1 and 2, the compound rendered obvious by Lee still reads on the structural limitations of the claimed invention.
Response to Arguments
	Applicant argues that modification of the Lee compounds to make R2 is H as the Examiner proposed would result in a modified compound which does NOT have 1) a Q group, and 2) a non-aromatic ring or spiro ring group 3) linked to N via Q, all of which are required in the compound recited in independent claim 1. Therefore, the Applicant further respectfully submits that the proposed modification would not arrive at the claimed invention.  The Examiner respectfully disagrees since although Lee does teach Q as an aromatic group, Lee also teaches that for compounds of Formula I, R2 can be H (pg. 31, Table 1, claim 1, paragraph 0011, see claim 1).  One of ordinary skill in the art would thus be motivated to modify such compounds including Compound 323 and substitute the aromatic group with hydrogen as taught by Lee, which would not change the integrity of the compound with a reasonable expectation of success, absent evidence of criticality of the particular formulation.
Applicant argues that the Examiner has not provided any reason why a skilled artisan would consider any of the compounds disclosed in Lee to be a lead compound for further modification. Lee discloses numerous example compounds. The Examiner failed to provide any reason or otherwise articulate why Compound 323 or 150 included in the Office Action should be selected as a lead compound. See, Office Action, pp. 7-8.  The Examiner respectfully disagrees since Lee teaches 

    PNG
    media_image1.png
    202
    403
    media_image1.png
    Greyscale

Applicant also argues that the claimed invention has demonstrated unexpected results.  The Examiner respectfully disagrees since Applicant has not provided such results or a comparative against compounds of the prior art.

Allowable Subject Matter
Claim 4 and 5 appears free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claims 4 and 5 recite compounds of Formula I wherein A and B are phenyl, which are not obvious or anticipatory over the prior art. 
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-3, 6, and 7 are rejected.
Claims 4 and 5 are objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW P LEE/Examiner, Art Unit 1628 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629